Rehearing denied. We would say, however, that in our former consideration of this case we assumed that a justice's court has jurisdiction of actions for damages for fraud or deceit where the amount of the recovery sought is less than three hundred dollars. In petitioner's brief the view was taken apparently that such an action was one in equity and for that reason not within the jurisdiction of the justice's court. This point we did not deem it necessary to discuss, since such an action is without doubt a common-law action for damages for a tort. The point, however, is now made in effect that even if it be a common-law action for a tort it does not come within the instances enumerated by the statute as those of which the justice's court may take jurisdiction.
The statute applicable is subdivision 2 of section 112 of the Code of Civil Procedure, which gives the justices' courts jurisdiction "In actions for damages for injury to the person or for taking, detaining, or injuring personal property, or for injury to real property where no issue is raised by the verified answer of the defendant involving the title to or possession of the same, if the damage claimed do not amount to three hundred dollars." Taking this language by itself, there might be some question as to whether an action for damages for fraud or deceit was one "for taking . . . or injuring personal property." But the section must be construed in connection with the other provisions of the code and of the constitution governing the matter of the respective jurisdictions of our different courts. Section 5 of article VI of the constitution and section 76 of the Code of Civil Procedure provide in effect that the superior courts shall have *Page 677 
jurisdiction of common-law actions for damages only when the demand of the plaintiff is equal to three hundred dollars. The result is that if a justice's court does not have jurisdiction of an action for damages for fraud or deceit where the amount of the demand is less than three hundred dollars, no court has jurisdiction of it. The constitution and the code undoubtedly intended to provide a consistent and complete scheme for the administration of justice, so that relief might be given in every case where a party was entitled to it. [4] With this in mind, there is but one reasonable construction which it is possible to give to the code provision as to justices' courts, and that is that those courts have jurisdiction of all actions, formerly at common law, for tort where the demand is for less than three hundred dollars, except of course for torts to real property in certain instances.
We might add, as worthy of note, that Chitty, in giving the forms of declaration in common-law actions, includes under the head of forms for torts to personal property, forms in actions for deceit. (2 Chitty on Pleading, 679.)
All the Justices concurred.